11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Thomas Taylor
            Appellant
Vs.                  No. 11-04-00111-CV -- Appeal from Ector County
Harry Vold and Broken Arrow Rodeo, L.L.C.
            Appellees
 
            Thomas Taylor, Harry Vold, and Broken Arrow Rodeo, L.L.C. have filed in this court a joint
motion to dismiss the appeal.  The parties state in their motion that they have settled the
disagreements between themselves and that the appeal is now moot.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
February 17, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.